Carlisle, Judge.
Charlie Arthur was tried and convicted in the City Court of Millen of the offense of possessing non-tax-paid whisky. His motion for new trial on the general grounds was denied, and he assigns error here on that judgment. The sole contention of counsel for the plaintiff in error is that the evidence in behalf of the State is insufficient to identify the defendant as the person in possession of the whisky beyond a reasonable doubt. In this regard, the Sheriff of Jenkins County, Georgia, testified, “I first saw Charlie Arthur just off of 25, west of 25, which is north of Millen. At the time I saw him he was carrying a case of whisky. I have that whisky in court and this is a jar of it (referring to % gallon fruit jar filled with moonshine whisky). This is not tax-paid whisky. There is twelve one-half gallon jars in the case. I found two cases. Charlie Arthur had this whisky in his possession.” On cross-examination this witness further testified, “I did not have a doubt as to the identity of Charlie Arthur, because he was about ten foot or twelve foot out in the field to the left of my car. I called Arthur and he turned around facing me holding the case of whisky, I looked him right in the face, and on another occasion, just after he turned back and started across the field, he turned again and I shined my flashlight right in his face. When Charlie Arthur looked back I was not standing, I was sitting in my car. . . I did not only see the Side of his face, I saw him square in the face. . . . There was not still a doubt in my mind as to whether it was Charlie Arthur, there was no doubt whatsoever, I’ll swear that as long as I live, it was Charlie Arthur that had the case of whisky in his hand, walking away from the car, *579and put it down and left.” This testimony was sufficient to authorize the juiy to find that this witness identified the defendant as the person in possession of the whisky and that the witness was not in doubt as to the identity of the defendant. The evidence authorized the verdict of guilty.
Decided May 18, 1959.
Limerick L. Odom, for plaintiff in error.
J. P. Cheney, Solicitor, contra.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.